Exhibit 99.1 FOR IMMEDIATE RELEASE Cimatron Reports Best Ever Third Quarter with Record Q3 Revenues, Operating Profit and Net Profit Givat Shmuel, Israel, – November 12th, 2013 – Cimatron Limited (NASDAQ: CIMT), a leading provider of integrated CAD/CAM software solutions for the toolmaking and manufacturing industries, today announced financial results for the third quarter and first nine months of 2013. Highlights of Cimatron’s results for the third quarter of 2013 include the following: · 45% increase in y-o-y non-GAAP operating profit, to a Q3 record of $1.4 million · 62% increase in y-o-y non-GAAP net profit, to a Q3 record of $1.1 million · Record Q3 revenues of $10.3 million, a 9% y-o-y increase (6% in constant currencies) · 88% gross margin and 14% operating margin on a non-GAAP basis · $0.11 non-GAAP EPS · $12.9 million end of quarter net cash balance Commenting on the results, Danny Haran, President and Chief Executive Officer of Cimatron, noted, “We are very pleased to report Q3/13 as a record third quarter in practically all parameters. In particular, we are pleased that the year-over-year revenue growth in the quarter was translated to significant year-over-year growth in operating and net profits. “We remain faithful to our long term product strategy, striving to bring ever more value to our customers via internal development as well as through new third party partnerships. Our recent agreement with MachineWorks, to incorporate their Polygonica software inside CimatronE, is a perfect example. We believe that our enhanced investment in R&D, as well as in sales and marketing, will support further revenue and profit growth going forward. In parallel, we continue to explore M&A opportunities, where synergy can be found in terms of product, technology or distribution channels,” concluded Mr. Haran. The following provides details on Cimatron’s GAAP and non-GAAP results for the third quarter and first nine months of 2013: GAAP: Revenues for the third quarter of 2013 were $10.3 million, compared to $9.5 million recorded in the third quarter of 2012. For the first nine months of 2013, revenues were $31.5 million, compared to $30.0 million in the same period of 2012. Gross Profit for the third quarter of 2013 was $8.9 million, as compared to $8.2 million in the same period in 2012. Gross margin in the third quarter of 2013 was 86% of revenues, compared to 87% in the third quarter of 2012. For the first nine months of 2013, gross profit was $27.4 million, compared to $26.4 million in the same period of 2012. Gross margin for the nine months ended September 30, 2013 was 87% of revenues, compared to a gross margin of 88% of revenues for the first nine months of 2012. The higher gross margin in the first nine months of 2012 as compared to the parallel period of 2013 mainly reflect the agreement with the Office of Chief Scientist in the Israeli Ministry of Industry, Trade and Labor (OCS), that was announced last year. As a result of that agreement, the Company recorded an additional one-time income of approximately $0.4 million in the second quarter of 2012, reflected as a lower cost of revenue in the GAAP Statements of Income for the first nine months of 2012. Such income was excluded from the non-GAAP results for the first nine months of 2012, in order to ensure that comparisons to comparable periods of previous years better reflect the results of ongoing operations. Operating Profit in the third quarter of 2013 increased 70% to $1.2 million, as compared to $0.7 million in the same period of 2012. In the first nine months of 2013, Cimatron recorded an operating profit of $3.4 million, the same as in the first nine months of 2012. Net Profit for the third quarter of 2013 increased 83% to $1.0 million, or $0.10 per diluted share, compared to a net profit of $0.5 million, or $0.06 per diluted share, recorded in the same quarter of 2012.In the first nine months of 2013, net profit was $2.6 million, or $0.27 per diluted share, compared to a net profit of $2.4 million, or $0.25 per diluted share, in the first nine months of 2012. Non-GAAP: Revenues for the third quarter of 2013 were $10.3 million, compared to $9.5 million recorded in the third quarter of 2012. For the first nine months of 2013, revenues were $31.5 million, compared to $30.0 million in the same period of 2012. Gross Profit for the third quarter of 2013 was $9.0 million, as compared to $8.4 million in the same period of 2012. Gross margin in the third quarter of 2013 was 88% of revenues, compared to 89% in the third quarter of 2012. In the first nine months of 2013, gross profit was $27.8 million, compared to $26.4 million in the first nine months of 2012. Gross margin for the nine months ended September 30, 2013 was 88% of revenues, the same as in the first nine months of 2012. Operating Profit in the third quarter of 2013 increased 45% to $1.4 million, as compared to $1.0 million in the same period in 2012. In the first nine months of 2013, Cimatron recorded an operating profit of $4.0 million, compared to an operating profit of $3.8 million in the first nine months of 2012. Net Profit for the third quarter of 2013 increased 62% to $1.1 million, or $0.11 per diluted share, compared to a net profit of $0.7 million, or $0.07 per diluted share, recorded in the same quarter of 2012. In the first nine months of 2013, net profit was $3.0 million, or $0.32 per diluted share, compared to a net profit of $2.7 million, or $0.29 per diluted share, in the first nine months of 2012. Conference Call Cimatron's management will host a conference call today, November 12, 2013, at 9:00 EST, 16:00 Israel time. On the call, management will review and discuss the results, and will answer questions by investors. To participate, please call one of the following teleconferencing numbers. Please begin placing your call at least 5 minutes before the conference call commences. USA: +1-888-668-9141 International: +972-3-9180610 Israel: 03-9180610 For those unable to listen to the live call, a replay of the call will be available beginning on the day after the call at the investor relations section of Cimatron's website, at: www.cimatron.com Reconciliation between results on a GAAP and non-GAAP basis is provided in a table immediately following the Consolidated Statements of Income included herein. Non-GAAP financial measures consist of GAAP financial measures adjusted to include recognition of deferred revenues of acquired companies and to exclude amortization of acquired intangible assets and deferred income tax, as well as certain business combination and other accounting entries. The purpose of such adjustments is to give an indication of our performance exclusive of non-cash charges and other items that are considered by management to be outside of our core operating results. Our non-GAAP financial measures are not meant to be considered in isolation or as a substitute for comparable GAAP measures, and should be read in conjunction with our consolidated financial statements prepared in accordance with GAAP. Our management regularly uses our supplemental non-GAAP financial measures internally to understand, manage and evaluate our business and make operating decisions. We believe that these non-GAAP measures help investors to understand our current and future operating performance. These non-GAAP financial measures may differ materially from the non-GAAP financial measures used by other companies. About Cimatron With over 30 years of experience and more than 40,000 installations worldwide, Cimatron is a leading provider of integrated, CAD/CAM software solutions for mold, tool and die makers as well as manufacturers of discrete parts. Cimatron is committed to providing comprehensive, cost-effective solutions that streamline manufacturing cycles and ultimately shorten product delivery time. The Cimatron product line includes the CimatronE and GibbsCAM brands with software solutions for mold design, die design, electrode design, 2.5 to 5 Axis milling, wire EDM, turn, Mill-turn, rotary milling, multi-task machining, and tombstone machining. Cimatron's subsidiaries and extensive distribution network serve and support customers in the automotive, aerospace, medical, consumer plastics, electronics, and other industries in over 40 countries worldwide. Cimatron's shares are publicly traded on the NASDAQ under the symbol CIMT. For more information, please visit Cimatron’s web site at:http://www.cimatron.com Safe Harbor Statement This press release includes forward looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, which are subject to risk and uncertainties that could cause actual results to differ materially from those anticipated. Such statements may relate to Cimatron’s plans, objectives and expected financial and operating results. The words "may," "could," "would," “will,” "believe," "anticipate," "estimate," "expect," "intend," "plan," and similar expressions or variations thereof are intended to identify forward-looking statements. Investors are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, many of which are beyond Cimatron’s ability to control. The risks and uncertainties that may affect forward looking statements include, but are not limited to: currency fluctuations, global economic and political conditions, marketing demand for Cimatron products and services, long sales cycles, new product development, assimilating future acquisitions, maintaining relationships with customers and partners, and increased competition. For more details about the risks and uncertainties related to Cimatron’s business, refer to Cimatron’s filings with the Securities and Exchange Commission. Cimatron cannot assess the impact of or the extent to which any single factor or risk, or combination of them, may cause. Cimatron undertakes no obligation to publicly update or revise any forward looking statements, whether as a result of new information, future events or otherwise. Company Contact: Ilan Erez, Chief Financial Officer Cimatron Ltd. Tel.; 972-73-237-0114 Email: ilane@cimatron.com Investor Relations contact Ehud Helft/Kenny Green CCG Investor Relations Tel: (US) 1 Email: Cimatron@ccgisrael.com CIMATRON LIMITED CONSOLIDATED STATEMENTS OF INCOME (US Dollars in thousands, except for per share data) Three months ended Nine months ended September 30, September 30, Total revenue Total cost of revenue Gross profit Research and development expenses Selling, general and administrative expenses Operating income Financial income (expenses), net 15 41 (9 ) ) Taxes on income ) Other (1
